DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered. 
Claims 1-8, 10-18 and 20 are currently being examined.

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the service tube extending through a plenum defined inside the gas generator case and around the combustor liner” as claimed in claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  Figure 1 shows the service tube extending outside or across the combustor but not around the combustor.
No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the compressor section” should read as – a compressor section --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
bad
Claims 1-8, 10, 12-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 12 each recite “the service tube extending through a plenum defined inside the gas generator and around the combustor” which is not supported by the originally filed instant application.  Figure 1 shows the service tube extending outside or across the combustor but not around the combustor.  Specification paras. 0005 and 0026 state: “a service tube extending in the/a gas generator case, outside a liner.”  Specification para. 0007 states: “a service tube extending across a gas generator case of the combustor.” Specification para. 0016 states: “a service tube 50 which must extend across the combustor 16 to convey relatively cool oil to bearings 20.”  Specification para. 0024 states: “a service tube 50 which extends inside the gas generator case 40 of the combustor 16.”  The Specification does not describe the service tube extending “around the combustor.”  Therefore, claims 1 and 12 are rejected as not complying with the written description requirement.
Claims dependent upon the above rejected claims are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu 6035627 in view of Callas et al. 20080233525 and further in view of Zurmehly et al. 20150052872.
Regarding independent claim 1, Lui discloses a combustor section (section including combustor 14 in Fig. 1) of a gas turbine engine (10 Fig. 1; col 2 lines 44-45) comprising a gas generator case (26, 34 Fig. 1) enclosing a combustor liner (wall 52 of 14 in Fig. 2), the gas generator case having a first coefficient of thermal expansion (the gas generator case is comprised of at least one material and the material will have a first coefficient of thermal expansion since any material will have a corresponding coefficient of thermal expansion), a service tube (oil pipe 50 in Figs. 1-2; col 3 lines 18-19) connected to the gas generator case (50 is connected to 34 which is connected to 26 in Fig. 2) and fluidly connecting a source of oil (since 50 is an oil pipe a source of oil is inherently present) with a bearing cavity (labeled in annotated Fig. 2 and is provided with oil pipe 50 to lubricate bearings per col 3 lines 18-19) within the gas generator case (the bearing cavity is radially within both 26 and 34), the service tube extending through a plenum (labeled in annotated Fig. 2 which shows 50 extending through the plenum) defined inside the gas generator case (the plenum is inside 26, 34 in annotated Fig. 2) and around the combustor liner (in Fig. 2, 50 is shown extending through 34 and turning toward the hub 28 of the compressor rotor and centrifugal impeller 22; one of ordinary skill in the art would understand from Figs. 1-2 that the oil pipe 50 continues to the oil source via oil pipe 50 extending further through the plenum around the upstream end of the combustor between the combustor and impeller 22 and then through another opening through an upstream portion of 26 of the gas generator case; having an oil pipe run through a side wall of a rotor does not make sense), the plenum receiving compressed air from a compressor outlet (compressed air exits the compressor via the centrifugal impeller 22 and flows through pipe diffuser 24 and into the plenum in Figs. 1-2 and per col 2 lines 51-58) of a compressor (12 which includes centrifugal impeller 22 and hub 28 in Figs. 1-2 and per col 2 lines 51-52) of a compressor section, the service tube having a second coefficient of thermal expansion (service tube 50 comprises at least one material which inherently has at least one respective coefficient of thermal expansion), the service tube having an inner surface (labeled in annotated Fig. 2) and an outer surface (labeled in annotated Fig. 2), the inner surface exposed to the oil within the service tube (oil flows through 50 and therefore the inner surface is exposed to the oil), the outer surface exposed to the compressed air within the plenum (the outer surface is exposed to the compressed air within the plenum in annotated Fig. 2). 

    PNG
    media_image1.png
    665
    878
    media_image1.png
    Greyscale

Liu is silent regarding the second coefficient of thermal expansion being higher than the first coefficient of expansion. 
Callas teaches a turbine engine (10 Fig. 1) with a combustor section (14 in Fig. 1; para. 15). Callas teaches the combustor casing 29 may be made of high-strength, high-temperature materials such as 300 and 400 series stainless steels (para. 23). Per the instant application specification para. 22, 300 series stainless steel has a coefficient of thermal expansion in the order of 10x10-6 °C. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the gas generator case of the invention of Liu be made of 300 series stainless steel as taught by Callas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).  
Zurmehly teaches a gas turbine engine (12 Fig. 1) with a combustor section (18 Fig. 1) including a service tube (100 Fig. 2) which is coupled to casing enclosing the combustor (as shown in Fig. 2) and service tube 100 is coupled to an oil supply system (para. 36). Zurmehly teaches the service tube 100 is made with build material 270 (para. 45) which may be IN718 (para. 49), interpreted as INCONEL® 718. Per the instant application specification para. 22, INCONEL® 718 has a coefficient of thermal expansion in the order of 13x10-6 °C.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the service tube of the invention of Liu in view of Callas be made of INCONEL® 718 as taught by Zurmehly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
Therefore, Liu in view of Callas and further in view of Zurmehly teaches the second coefficient of thermal expansion (13x10-6 °C for the service tube made of INCONEL® 718) is higher than the first coefficient of thermal expansion (10x10-6 °C for the gas generator case made of series 300 stainless steel).

Regarding independent claim 12, Liu discloses a gas turbine engine (10 Fig. 1; col 2 lines 44-45) comprising, in serial flow communication, a compressor (12) for pressurizing air (pressurized air exits from the centrifugal impeller 22 of the compressor per col 1 lines 50-54), a combustor ( combustion chamber 14) generating an annular stream of hot combustion gases (Figs. 1-2 where 14 is an annular combustor which would generate an annular stream of combustion gases), and a turbine (16) driving the compressor via a shaft (labeled in annotated Fig. 2; col 1 lines 54-57) using energy extracted from the hot combustion gases (hot combustion gases flow from the combustion chamber 14 to expand in the turbine 16 by driving rotation of the turbine blades one of which can be seen in Fig. 1), the shaft being supported by bearings (32, 48 Fig. 2; col 3 lines 14-15), the combustor located within a gas generator case (case comprises 26, 34 and 14 is located within 26, 34 as seen in Figs. 1-2) having a first coefficient of thermal expansion (the generator case is comprised of at least one material and the material will have a first coefficient of thermal expansion since any material will have a corresponding coefficient of thermal expansion), and a service tube (oil pipe 50 in Figs. 1-2; col 3 lines 18-19) connected to the gas generator case (50 is connected to 34 in Figs. 1-2) and fluidly connecting a source of oil (since 50 is an oil pipe a source of oil is inherently present) with a bearing cavity (labeled in annotated Fig. 2 and is provided with oil pipe 50 to lubricate bearings per col 3 lines 18-19) containing the bearings (32, 48 Fig. 2), the service tube extending through a plenum (labeled in annotated Fig. 2 which shows 50 extending through the plenum) defined inside the gas generator case (the plenum is inside 26, 34 in annotated Fig. 2) and around the combustor (in Fig. 2, 50 is shown extending through 34 and turning toward the hub 28 of the compressor rotor and centrifugal impeller 22; one of ordinary skill in the art would understand from Figs. 1-2 that the oil pipe 50 continues to the oil source via the oil pipe 50 extending further through the plenum around the upstream end of the combustor between the combustor and impeller 22 and then through another opening through an upstream portion of 26 of the gas generator case; having an oil pipe run through a side wall of a rotor does not make sense), the service tube having a second coefficient of thermal expansion (service tube 50 comprises at least one material which inherently has at least one respective coefficient of thermal expansion), the service tube having an inner surface (labeled in annotated Fig. 2) and an outer surface (labeled in annotated Fig. 2), the inner surface exposed to the oil within the service tube (oil flows through 50 and therefore the inner surface is exposed to the oil), the outer surface exposed to the air within the plenum (the outer surface is exposed to the air within the plenum in annotated Fig. 2).
Liu is silent regarding the second coefficient of thermal expansion being higher than the first coefficient of thermal expansion.
Callas teaches a turbine engine (10 Fig. 1) with a combustor section (14 in Fig. 1; para. 15). Callas teaches the combustor casing 29 may be made of high-strength, high-temperature materials such as 300 and 400 series stainless steels (para. 23). Per the instant application specification para. 22, 300 series stainless steel has a coefficient of thermal expansion in the order of 10x10-6 °C. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the gas generator case of the invention of Liu be made of 300 series stainless steel as taught by Callas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).  
Zurmehly teaches a gas turbine engine (12 Fig. 1) with a combustor section (18 Fig. 1) including a service tube (100 Fig. 2) which is coupled to casing enclosing the combustor (as shown in Fig. 2) and service tube 100 is coupled to an oil supply system (para. 36). Zurmehly teaches the service tube 100 is made with build material 270 (para. 45) which may be IN718 (para. 49), interpreted as INCONEL® 718. Per the instant application specification para. 22, INCONEL® 718 has a coefficient of thermal expansion in the order of 13x10-6 °C.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the service tube of the invention of Liu in view of Callas be made of INCONEL® 718 as taught by Zurmehly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
Therefore, Liu in view of Callas and further in view of Zurmehly teaches the second coefficient of thermal expansion (13x10-6 °C for the service tube made of INCONEL® 718) is higher than the first coefficient of thermal expansion (10x10-6 °C for the gas generator case made of series 300 stainless steel).

Regarding claim 2, Liu further discloses the service tube is configured to convey the oil to bearings radially across the gas generator case (service tube 50 extends across 34 radially inward towards the bearings in Figs. 1-2).

Regarding claims 3 and 13, Liu in view of Callas and further in view of Zurmehly teaches the second coefficient of thermal expansion is at least 10% higher than the first coefficient of thermal expansion (13x10-6 °C is 30% higher than 10x10-6 °C).

Regarding claims 4 and 14, Liu in view of Callas and further in view of Zurmehly teaches the second coefficient of thermal expansion is at least 15% higher than the first coefficient of thermal expansion (13x10-6 °C is 30% higher than 10x10-6 °C).

Regarding claims 5 and 15, Liu in view of Callas and further in view of Zurmehly teaches the second coefficient of thermal expansion is 20% higher than the first coefficient of thermal expansion (13x10-6 °C is 30% higher than 10x10-6 °C).

Regarding claims 6 and 16, Liu further discloses the service tube is attached to an aperture (aperture is labeled in annotated Fig. 2 and as shown in Fig. 2, 50 is attached to the aperture) formed in the gas generator case. Regarding the recitation “brazed or soldered”: in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case the assembly of the service tube and the generator case), does not depend on its method of production (i.e. by being brazed or soldered), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Regarding claims 7 and 17, Liu in view of Callas and further in view of Zurmehly teaches the service tube is made of a material which is non-hardenable (based on the instant application specification definition of non-hardenable in para. 19 and the materials listed in specification para. 22 as being able to withstand harsh operating conditions experienced by the gas generator case and achieve the claimed differences in coefficients of thermal expansion between the case and the service tube, INCONEL® 718 is interpreted as non-hardenable). 

Regarding claims 8 and 18, Liu discloses the gas generator case has a radially outer wall (as seen in Fig. 1 and as discussed above in claims 1 and 12, the generator case includes 26 which is a radially outer wall) and the service tube has a main body between two couplers (main body and couplers are labeled in annotated Fig. 2-A).
As already discussed above in claims 1 and 12, service tube 50 is made of INCONEL® 718 having the second coefficient of thermal expansion such that the main body of service tube 50 is made of INCONEL® 718 having the second coefficient of thermal expansion. Also as discussed above in claims 1 and 12, Liu in view of Callas and further in view of Zurmehly teaches the gas generator case is made of 300 stainless steel and has the first coefficient of thermal expansion, and therefore Liu in view of Callas and further in view of Zurmehly teaches the gas generator case has the radially outer wall made of stainless steel having the first coefficient of thermal expansion.

    PNG
    media_image2.png
    605
    816
    media_image2.png
    Greyscale


Regarding claims 10 and 20, Liu discloses the gas generator case has an inlet (inlet of diffuser 24 which is connected to 26) fluidly connected to the compressor outlet (diffuser is fluidly connected to outlet of centrifugal impeller 22), and an outlet (outlet of combustor 14 where wall 52 of combustor is connected to 34 aft of 50 as seen in Figs. 1-2) fluidly connected to a turbine section (combustor 14 is fluidly connected to turbine 16).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu  in view of Zurmehly and further in view of Callas.

Regarding independent claim 11, Liu discloses a method of operating a gas turbine engine 10 Fig. 1; col 2 lines 44-45), the method comprising: 
pressurizing air using a compressor (gas turbine engine 10 has a compressor 12, combustor and turbine as shown in Fig. 1 and per col 2 lines 44-50, and 12 includes centrifugal impeller 22 and hub 28 in Figs. 1-2 and per col 2 lines 51-52) and flowing the air (compressed air exits the compressor via the centrifugal impeller 22 and flows through pipe diffuser 24 and into the plenum in annotated Fig. 2) into a plenum (labeled in annotated Fig. 2) defined inside a gas generator case (26, 34 Fig. 1) and around a combustor (14 Figs. 1-2) (as shown in Fig. 1 and annotated Fig. 2 the plenum is inside 26 and 34 and around 14), 
mixing the air with fuel and igniting for generating an annular stream of hot combustion gases in the combustor (combustor 14 described as a combustion chamber with a combustor wall 52 and nozzle 54 in col 2 lines 57-58 and Fig. 1 indicate to one of ordinary skill in the art that fuel from the nozzle is mixed with air and ignited in the combustion chamber, which is an annular configuration in Fig. 1, to generate an annular stream of hot combustion gases), 
extracting energy from the hot combustion gases using a turbine (turbine section 16 Fig. 1 and per col 2 lines 44-47 is downstream of the combustor to receive the hot combustion gases), the turbine connected to the compressor via a rotary shaft (labeled in annotated Fig. 2) supported by bearings (32, 48 Fig. 2; col 3 lines 14-15); 
supplying the bearings with oil (col 3 lines 18-19) via a service tube (service tube 50 in Figs. 1-2; col 3 lines 18-19) connected to the gas generator case (50 is connected to 34 which is connected to 26 in Fig. 2) and extending through the plenum (50 extends through the plenum in annotated Fig. 2), the service tube having an inner surface (labeled in annotated Fig. 2) and an outer surface (labeled in annotated Fig. 2), the inner surface exposed to the oil within the service tube (oil flows within 50 and therefore the inner surface is exposed to the oil), the outer surface exposed to the air within the plenum (the outer surface is exposed to the air within the plenum in annotated Fig. 2). 
Liu is silent regarding the service tube being maintained at a lower temperature than the gas generator case by the oil, and maintaining the service tube in a state of thermal growth compatible with a state of thermal growth of the gas generator case, due to a greater coefficient of thermal expansion of the service tube. 
Zurmehly teaches a gas turbine engine (12 Fig. 1) with a combustor section (18 Fig. 1) including a service tube (100 Fig. 2) which is coupled to casing enclosing the combustor (as shown in Fig. 2) and the service tube 100 is coupled to an oil supply system which supplies oil to bearings for cooling the bearings (para. 8, 29, 30) and the oil also cools the service tube relative to the gas generator case which is exposed to the hot flowpath (Fig. 2 para. 30); at engine shutdown the oil stops flowing and undesirable coking may occur within the service tube when there is only residual oil and the tube and bearings are at higher temperature without the cooling oil flow (para. 4).
Zurmehly teaches the service tube 100 is made with build material 270 (para. 45) which may be IN718 (para. 49), interpreted as INCONEL® 718. Per the instant application specification para. 22, INCONEL® 718 has a coefficient of thermal expansion in the order of 13x10-6 °C.
Zurmehly also teaches “The thermal isolating service tubes and assemblies thereof allow adequate thermal growth and stress compliance during transient and steady state operating conditions. The terms "compliant" and "compliance" as used herein refer to the ability of the thermal isolating service tube to absorb and attenuate relative motions to eliminate concentrated stress, thereby minimizing the negative effects of thermo-mechanical fatigue (TMF) during gas turbine engine operation” (para. 27).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the service tube of the invention of Liu being maintained at a lower temperature than the gas generator case by the oil as taught by Zurmehly since flowing cooling oil through the service tube cools the service tube relative to the gas generator case which is exposed to hot compressor gases during operation (Zurmehly para. 30) and reduces coking of the oil while supplying cooling oil to the bearings to cool as well as lubricate the bearings which results in reduced bearing and engine maintenance, increased bearing and engine life, reduced heat rejection requirements, and reduced engine overhaul and removals (Zurmehly para. 27). 
It would also be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the service tube of the invention of Liu in view of Zurmehly be made of INCONEL® 718 as taught by Zurmehly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
Callas teaches a turbine engine (10 Fig. 1) with a combustor section (14 in Fig. 1; para. 15). Callas teaches the combustor casing 29 may be made of high-strength, high-temperature materials such as 300 and 400 series stainless steels (para. 23). Per the instant application specification para. 22, 300 series stainless steel has a coefficient of thermal expansion in the order of 10x10-6 °C and 400 series stainless steel has a coefficient of thermal expansion in the order of 11-12x10-6 °C. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the gas generator case of the invention of Liu in view of Zurmehly be made of 300 or 400 series stainless steel as taught by Callas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
Therefore, Liu in view of Zurmehly and further in view of Callas teaches maintaining the service tube in a state of thermal growth compatible with a state of thermal growth of the gas generator case, due to a greater coefficient of thermal expansion of the service tube since the coefficient of thermal expansion (13x10-6 °C) of the service tube made of INCONEL® 718 is greater than the coefficient of thermal expansion of the generator case made of either 300 or 400 stainless steel (both 10x10-6 °C for series 300 stainless steel or 11-12x10-6 °C for series 300 stainless steel are less than 13x10-6 °C). In addition, the difference in coefficients of thermal expansion between the tube and the case materials is in keeping with the motivation taught by Zurmehly to allow adequate thermal growth and attenuate relative motions to eliminate concentrated stress during engine operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.H./	/GERALD L SUNG/                                                                          Primary Examiner, Art Unit 3741                                                                                                                             	Examiner, Art Unit 3741